internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------------ --------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-152743-11 date date legend legend x ----------------------------------------------------------- -------------------------------------------- state d1 d2 d3 d4 d5 d6 year ---------- ---------------------- ---------------------- ----------------------- ----------------------- ---------------------- ------------------------ ------- dear --------------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code for an inadvertent termination of s election plr-152743-11 facts the information submitted states that x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d2 on d3 x by amendment to its articles of incorporation issued additional shares of stock but did not file the amendment as required by state law this amendment was later filed and became effective on d4 on d5 x by amendment to its articles of incorporation issued additional shares of voting and nonvoting_stock but did not file the amendment as required by state law this amendment was later filed and became effective on d6 beginning in year x made non-pro rata distributions to its shareholders x determined that if these distributions are viewed as disproportionate distributions x may have inadvertently created a second class of stock in violation of the one class of stock requirement under sec_1361 immediately after the discovery of the errors x took remedial action and made additional distributions to the shareholders so that all distributions are made pro_rata to the shareholders x represents that its governing provisions provide for one class of stock that all of its authorized issued and outstanding shares of stock confer identical rights to distribution and liquidation proceeds and that it did not intend to create a second class of stock or terminate its s election if x’s s election was terminated such termination was inadvertent and not motivated by tax_avoidance or retroactive tax planning in addition x and its shareholders agree to make any adjustments required by the commissioner consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds plr-152743-11 differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner plr-152743-11 conclusion based solely upon the facts submitted and representations made we conclude that because x made disproportionate distributions to its shareholders x may have had more than one class of stock in year in addition if any rights conferred by state law upon the issued but unauthorized stock of x differ in rights to distribution and liquidation proceeds from the issued and authorized stock x may have had more than one class of stock upon issuance of the unauthorized stock accordingly x’s s election may have terminated we conclude however that if x’s s election was terminated such a termination was inadvertent within the meaning of sec_1362 further we conclude that the corrective actions taken by x and its shareholders does not create a second class of stock under sec_1361 consequently we rule that x will be treated as continuing to be an s_corporation for year and thereafter provided that x’s s election is not otherwise terminated under sec_1362 except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of any facts discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely david r haglund david r haglund chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc -
